DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelswirth (DE 102012100278 A1), hereinafter DE ‘278, in view of Paessens (EP 2511566 A2) and in view of Tata steel (data sheet).
Regarding claim 1, DE ‘278 discloses a method for producing a rotational symmetric component (the art recognizes that this process can be used to make a variety of object and applications and for drive elements for vehicles, a flywheel is a drive element for a vehicle, despite this heavy suggestion, a 103 will be provided for added evidence), in which a damping plate part is produced by permanently connecting (based on the disclosure permanently connecting is any form of connecting that attaches two element’s together, it does not mean that they cannot be detached per se) at least one substantially disc-shaped first metallic plate layer element (s1) provided for the flywheel to at least one substantially disc-shaped second, parallel plate layer (s2) by a joining process so that the at least one substantially disc- shaped first metallic plate layer and the at least one substantially disc-shaped second, parallel plate layer lie on one another to form a disc-shaped structural unit (1), wherein the at least two plate layers are made of different steel materials and with different material thicknesses (seen in fig.2), and the at least one first metallic plate layer is made of a steel material with lower yield strength than the at least one second, parallel plate layer (seen in fig.2 and mentioned in the machine translation; the specification speaks directly to the fact that layer s2  has a higher strength than layer s1 or in other words s1 is lower strength than s2).  
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed in DE ‘278 to make a flywheel which is a rotational symmetric component and a vehicle drive element as already suggested in DE ‘278 and said flywheel would have the same benefits as already disclosed in DE ‘278, that of being less expensive to manufacture and have more beneficial structural properties.
DE ‘278 further fails to explicitly disclose the use of different steel compositions for the layers. However, in paragraph 8, the reference specifically mentions and implies the use of 
Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to try different steel compositions since this is already suggested in DE ‘278 and there are a finite number of known steel compositions as evidenced in the art.
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or 
Regarding claim 2, DE ‘278 discloses the method according to Claim 1, characterized in that the at least one first metallic plate layer (s1) has a greater plate thickness than the at least one second, parallel plate layer (clearly evident from fig.2, s1 has greater thickness than s2).
Regarding claims 4, 5 and 17, DE ‘278 discloses the claimed invention except for explicitly reciting the specific values of material thickness for the first metallic player layer and second metallic plate layers, in particular the at least one first metallic plate layer has a plate thickness of more than 1.5 mm, and the at least one second, parallel plate layer has a plate thickness of less than 1 mm.  However, it is has been held by the Federal Circuit, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the prior art already contemplates the relationship of thicknesses between the two layers, that is one is smaller than the other as evidenced in the figures. In addition, the only difference between the prior art and the claims are the relative dimensions of these layers and any changes to these dimensions while keeping the same relationships between the layers would not change the functionality of the device. Thus it would have been obvious to one having  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) or see MPEP 2144.04 IV A.
Regarding claims 6 and 7, DE ‘278 discloses that the layers which are made of different steel materials could be chosen to have different strengths with S2 being larger in strength than S1 (see machine translation).
DE ‘278 fails to explicitly disclose that the first plate layer consists of a thermomechanically rolled low-carbon high-strength steel material with a minimum yield strength of 355 N/mm2 that is suitable for cold forming and that the second plate layer consists of a thermomechanically rolled low-carbon high-strength steel material with a minimum yield strength of 700 N/mm2 that is suitable for cold forming.  In other words, DE ‘278 doesn’t explicitly disclose the use of this particular steel with these yield strengths.
  	 It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE ‘278 contemplates the combination or choice of said materials. In addition, it is well known that different types of steels have different yield strengths depending on their precise composition. Therefore, it would have been obvious to one having ordinary skill in the art to select among these known steel materials for the various layers. It would follow that depending on the choice 
Regarding claims 8 and 18, DE ‘278 discloses the use of a plurality of layers but fails to explicitly disclose the use of additional plate layers that have the same relationship of material strength or thickness. However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, Applicant’s disclosure does not point out any new or unexpected result being produced by the use of additional layers on top of the original two layers being claimed. The prior art already contemplates the use of a multilayer rotational disc device with at least two layers that fit the claimed relationships of having different material thicknesses and strengths. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to therefore follow that one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to duplicate the combination of these layers if so desired as a matter of design choice since it would be a mere duplication of parts.
Regarding claims 9, DE ‘278 discloses that the at least two plate layers have shaping contours that are different from each other at least in their original state before the permanent connecting (the layers have different thicknesses and thus would have different contours by virtue of at least their difference in thickness prior to attachment).
Regarding claim 15, DE ‘278 discloses a method for producing a flywheel, in which a damping plate part comprises at least one substantially disc-shaped first metallic plate layer and at least one substantially disc-shaped second, parallel plate layer, the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, (based on applicant’s disclosure, a permanent connection is merely just the elements being pressed together mechanically and thus would also allow for movement in a micro range; thus the prior art reads on this fixation since the layers are only pressed together and are capable of at least micro range movement), and, in a micro-range, the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped second, parallel plate layer are relatively movable in a radial direction and/or in an axial direction, wherein the at least two plate layers are made of different steel materials and with different material thicknesses, and the at least one first metallic plate layer is made of a steel material with lower yield strength than the at least one second, parallel plate layer (please see the annotations for claim 1 above, all of the limitations are analogous to each other).
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed in DE ‘278 to make a flywheel which is a rotational symmetric component and a vehicle drive element as already suggested in DE ‘278 and said flywheel would have the same benefits as already disclosed in DE ‘278, that of being less expensive to manufacture and have more beneficial structural properties.

Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to try different steel compositions since this is already suggested in DE ‘278 and there are a finite number of known steel compositions as evidenced in the art.
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE ‘278 contemplates the combination or choice of said materials. In addition, it is well known that different types of steels have different yield strengths depending on their precise composition. Therefore, it would have been obvious to one having ordinary skill in the art to select among these known steel materials for the various layers. It would follow that depending on the choice of materials there would be inherent material characteristics such as yield strength along with them.
Regarding claim 16, DE ‘278 discloses at least one substantially disc-shaped first metallic plate layer permanently connected to at least one substantially disc-shaped second, parallel plate layer to form a disc-shaped structural unit, wherein the at least one substantially disc-shaped first metallic plate layer and the at least one substantially disc-shaped are made of different steel materials and with different material thicknesses, and the at least one first metallic plate layer is made of a steel material with lower yield strength than the at least one second, parallel plate layer (please see the annotations for claim 1 above, all of the limitations are analogous to each other).
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.

DE ‘278 further fails to explicitly disclose the use of different steel compositions for the layers. However, in paragraph 8, the reference specifically mentions and implies the use of different steel compositions. The reference mentions use of a “composite steel sheet of two…steel layers”. The plain meaning of composite already implies different materials and coupled with the paragraph further elaborating that “by using appropriate steel combinations” which provides even further evidence that different steel compositions are used. One having ordinary skill in the art would appreciate that the reference already suggests the use of different steel compositions. That being said, for sake of clarity and added evidence, a 103 teaching will be provided.
Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to 
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE ‘278 contemplates the combination or choice of said materials. In addition, it is well known that different types of steels have different yield strengths depending on their precise composition. Therefore, it would have been obvious to one having ordinary skill in the art to select among these known steel materials for the various layers. It would follow that depending on the choice of materials there would be inherent material characteristics such as yield strength along with them.
Regarding claim 19, DE ‘278 discloses the flywheel according to Claim 16, wherein the motor vehicle is a motor vehicle with an automatic start/stop system (note the device is capable of use with said motor vehicle; this claim only further limits the preamble of the claim which does not actually breath light into the body of the claim. Thus the preamble does not actually further limit the body of the claim and thus is of no patentable significance).  
Regarding claim 20, DE ‘278 discloses a flywheel provided for a starter of a motor vehicle, the flywheel comprising a damping plate part, the damping plate part further comprising at least one substantially disc-shaped first metallic plate layer and at least one substantially disc-(see rejections of claim 1 and claim 16 above for explanations).  
DE ‘278 fails to explicitly disclose that the disc shaped structure is embodied as a flywheel, although as explained above it is heavily suggested and understood that a flywheel could be one of the embodiments.
Paessens teaches the concept of making a flywheel out of a layered parts in a similar process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed in DE ‘278 to make a flywheel which is a rotational symmetric component and a vehicle drive element as already suggested in DE ‘278 and said flywheel would have the same benefits as already disclosed in DE ‘278, that of being less expensive to manufacture and have more beneficial structural properties.
DE ‘278 further fails to explicitly disclose the use of different steel compositions for the layers. However, in paragraph 8, the reference specifically mentions and implies the use of different steel compositions. The reference mentions use of a “composite steel sheet of 
Tata steel teaches and/or suggests the use of and existence of different steel compositions such as S700MC and S355MC both of which are examples of the known steel compositions that Applicant is using.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flywheel produced in DE ‘278 to make use of different steel compositions, in particular, S700MC and S355MC, as suggested in Tata in order to provide the predictable result achieving the appropriate steel combinations for the desired strength requirements of the device. It is further noted that it would have been obvious to try different steel compositions since this is already suggested in DE ‘278 and there are a finite number of known steel compositions as evidenced in the art.
Further still it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have selected the material of the first plate layer and the second plate layers to be a steel with the claimed yield strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this particular situation, DE ‘278 already contemplates the use of varying materials especially varying steel or metallic materials depending on the desired load characteristics of the device. In other words, DE 
Regarding claim 21, DE ‘278 discloses the flywheel according to Claim 16, wherein the motor vehicle is a motor vehicle with an automatic start/stop system (note the device is capable of use with said motor vehicle; this claim only further limits the preamble of the claim which does not actually breath light into the body of the claim. Thus the preamble does not actually further limit the body of the claim and thus is of no patentable significance).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelswirth (DE 102012100278 A1), hereinafter DE ‘278, in view of Paessens (EP 2511566 A2) and in view of Tata steel (data sheet), as applied to claim 1, and further in view of CN 101709765 A, hereinafter CN ‘765.
Regarding claim 11, DE ‘278 fails to explicitly disclose that the at least two plate layers have different heat treatment before the permanent connecting.
CN ‘765 teaches the concept of providing different heat treatment to flywheel plate layers before permanent connecting (paragraph 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate layers in DE ‘278 with different heat treatments before connecting, as suggested in CN ‘765, in order to provide the predictable .
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to any argument pertaining to the maintaining of the base reference DE ‘278. As mentioned in the advisory action and above in the office action, this reference already heavily suggested the use of different steel compositions such that one having ordinary skill in the art would appreciate that the art contemplated the possibility. Despite not using the word “composition” it is mentioned in other words “composite” and “steel combinations”. We simply can not turn a blind eye to the overall teachings of the prior art and that DE ‘278 is specifically addressing the subject matter as currently claimed in the Independent claims.
Furthermore, Applicant’s allegation that the current application provides an unexpected benefit is not supported by any factual evidence as required by the MPEP 716.02 and is merely Applicant’s opinion. The benefits of noise and vibration reduction are very common and predictable results in flywheel design as evidenced by the numerous prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/            Primary Examiner, Art Unit 3656